Citation Nr: 1818636	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO. 14-27 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by RO. 

Effective October 2013, the Veteran is in receipt of a total disability evaluation based on individual unemployability.

The Veteran testified before the undersigned at a July 2017 video-conference hearing. A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

With resolution of the doubt in her favor, the Veteran's service-connected migraine headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSION OF LAW

 Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 50 percent rating for the service-connected migraine headaches have been met. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4 , including §§ 4.7, 4.124a and Diagnostic Code 8100 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 . The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 . 

 If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 . All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 . 

Migraines are rating pursuant to 38 C.F.R. § 4.124 (a), Diagnostic Code 8100. A maximum 50 percent schedular disability rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. A 30 percent disability rating contemplates migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months. A 10 percent rating is assigned for characteristic prostrating attacks averaging one in two months over the last several months. A noncompensable (0 percent) disability rating is assigned for less frequent attacks.

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49  (1990). 

 The frequency and severity of headaches are matters to which laypersons may competently testify cause they require no expertise. Generally, Washington v. Nicholson, 19 Vet. App. 362  (2005). The Veteran is competent to provide evidence of observable symptoms, including pain. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Reviewing the evidence in light of the law, the Board will grant the Veteran the benefit of the doubt as required by law when the evidence is in approximate balance. The maximum 50 percent rating will be assigned. 


ORDER

A 50 percent evaluation for a migraine headache disorder is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


